 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    RAOUFA AKROUSH,                                   Case No. 1:19-cv-00383-BAM
12                       Plaintiff,                     ORDER GRANTING APPLICATION TO
                                                        PROCEED IN FORMA PAUPERIS AND
13           v.                                         DIRECTING CLERK OF COURT TO ISSUE
                                                        SUMMONS
14    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security                   (Doc. No. 2)
15
                         Defendant.
16

17          Plaintiff Raoufa Akroush (“Plaintiff”), proceeding pro se, filed this action on March 25,

18   2019, seeking review of a decision of the Commissioner of Social Security assessing an

19   overpayment of benefits against Plaintiff. (Doc. No. 1.) Plaintiff did not pay the filing fee in this

20   action and instead filed an application to proceed in forma pauperis pursuant to 28 U.S.C. § 1915,

21   along with the affidavit required thereunder demonstrating that Plaintiff is unable to prepay fees

22   and costs or give security for them. (Doc. No. 2.) Plaintiff has made the showing required by

23   section 1915(a), and accordingly, the request to proceed in forma pauperis will be granted. 28

24   U.S.C. § 1915(a).

25          Based upon the foregoing, it is HEREBY ORDERED that:

26          1.      Plaintiff’s application to proceed in forma pauperis (Doc. No. 2) is GRANTED;

27          2.      The Clerk of Court is directed to issue summons; and

28
                                                       1
 1          3.        The United States Marshal shall serve a copy of the complaint, summons, and this

 2   order upon the defendant as directed by the plaintiff. All costs of service shall be advanced by the

 3   United States.

 4
     IT IS SO ORDERED.
 5

 6      Dated:        April 3, 2019                           /s/ Barbara   A. McAuliffe            _
                                                       UNITED STATES MAGISTRATE JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
